Citation Nr: 0000222	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1989 to May 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 RO decision 
which denied a TDIU rating.  A personal hearing at the RO was 
held in January 1999.  

REMAND

The veteran's claim for a TDIU rating is well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999).

The veteran's current service-connected disabilities (and 
ratings) include major depression (30 percent), asthma (30 
percent), status post right shoulder dislocation (20 
percent), degenerative arthritis with retropatellar pain 
syndrome of the right knee (10 percent), degenerative 
arthritis with retropatellar pain syndrome of the left knee 
(10 percent), cluster headaches (10 percent), partial 
resection of the left great toe with right heel spur (10 
percent), right carpal tunnel syndrome (noncompensable), left 
carpal tunnel syndrome (noncompensable), status post 
tonsillectomy (noncompensable), residuals of left shoulder 
dislocation (noncompensable), right ear hearing loss 
(noncompensable), and tinnitus (noncompensable).  His 
combined disability rating is 80 percent.  

The Board notes that the RO rated the tinnitus as 
noncompensable because it was not persistent, but a recent 
change in regulation permits a 10 percent rating for tinnitus 
when it is recurrent.  See 38 C.F.R. § 4.87, Code 6260.  The 
RO should consider the new rating criteria for tinnitus, as 
it may affect the pending TDIU claim.  The RO should also 
review the single 10 percent rating for partial resection of 
the left great toe with a right heel spur.  As this condition 
involves two different feet, the rationale for a single 
rating is unclear.

The claims folder refers to additional VA records which may 
be relevant to the TDIU claim, and such VA records should be 
obtained.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  
Documents suggest that from 1993 to at least late 1998 the 
veteran was pursuing a college degree program under the VA's 
Chapter 31 vocational rehabilitation training program, and 
there is reference to work-study participation during this 
time.  Detailed Chapter 31 records are not on file and should 
be obtained.  At his 1999 RO hearing, the veteran noted 
ongoing VA medical treatment.  Recent VA treatment records 
should be obtained.  Updated employment information should 
also be secured, particularly since at his hearing the 
veteran reported he had recently applied for a job.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
files, including all counseling and work-
study records, and such should be 
associated with the claims folder for the 
duration of the appeal.

2.  The RO should obtain all of the 
veteran's VA medical treatment records 
from August 1998 to the present.  

3.  The RO should have the veteran 
complete an updated employment report, 
detailing all sources of income, 
applications for employment, and any jobs 
held since 1998.

4.  After any other indicated 
development, the RO should review the 
claim for a TDIU rating.  This should 
include review of the individual ratings 
for the multiple service-connected 
disabilities, including the current 
noncompensable rating for tinnitus (given 
the new rating criteria for tinnitus) and 
the propriety of a single 10 percent 
rating for partial resection of the left 
great toe with a right heel spur 
(inasmuch as two different feet are 
involved).  

If the claim for a TDIU rating is denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




